DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

This communication is responsive to the amendment filed 04/19/2022.  

Claims 1-5 are pending in this application.   Claims 1 and 5 have been amended.


The objection of the title has been withdrawn in view of Applicant's amendment.

The objection of the abstract has been withdrawn in view of Applicant's amendment.

The objection of claim 5 has been withdrawn in view of Applicant's amendment.

The rejection of claims 1-5 under 35 USC § 112 has been withdrawn in view of Applicant's amendment.

The rejection of claim 5 under 35 USC § 101 has been withdrawn in view of Applicant's amendment.


Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devarakonda et al. (US 20130238780).
The Devarakonda reference was cited by Applicant in the IDS filed 08/26/2021.

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 1:
Devarakonda teaches a computer implemented method of scheduling a plurality of virtual machines for execution by a physical computing infrastructure, each virtual machine confirgured to be deployed to a subset of the physical computing infrastructure to execute a computing task (paragraph 0009: a computer-implemented method is provided for determining risk associated with over-committing shared resources. In response to receiving a request to provision a new workload, a candidate mix of virtual machines is selected from plurality of virtual machines already running on a cloud infrastructure. A utilization profile is then created for an aggregate behavior of the candidate mix of virtual machines and a new virtual machine running the new workload; paragraph 0074: a computer implemented method… for determining risk associated with over-committing shared resources. In response to receiving a request to provision a new workload, a candidate mix of virtual machines is selected from plurality of virtual machines already running on a cloud infrastructure), the method comprising: 

determining, for each virtual machine, a subset of the physical computing infrastructure and a time period for deployment of the virtual machine, so as to schedule the plurality of virtual machines to execute to completion over an aggregate of all time periods (paragraph 0074: in response to receiving a request to provision a new workload, a candidate mix of virtual machines is selected from plurality of virtual machines already running on a cloud infrastructure. A utilization profile is then created for an aggregate behavior of the candidate mix of virtual machines and a new virtual machine running the new workload; Also, see Fig.7 and the associated discussion in paragraphs 0108-0119), 

wherein the determination is based on a mathematical optimization  of a risk function for each of the plurality of virtual machines corresponding to a relative risk that at least one virtual machine will fail to fully execute its task to completion (Abstract, paragraphs 0011, 0074: A risk inherent in over-commitment if the new workload is grouped with the candidate mix of virtual machines is determined, and whether that risk is acceptable; paragraph 0086: The major risk in over-committing of physical resources is of course that aggregate usage of the over-committed resources by the hosted workloads exceeds the available physical capacity of shared resources of the provider's cloud infrastructure. If aggregate usage exceeds the available capacity, then in the best case, service response time of some or all requests of the hosted workloads may significantly degrade. In the worst case, the entire cloud infrastructure can crash).  

As to claim 2:
Devarakonda teaches the risk function is a function of a likelihood of failure of a task for a virtual machine and a relative impact of such failure, wherein the likelihood of failure is determined based on a probability that execution of the task will commence in accordance with the schedule, and based on a probability that execution of the task will complete in accordance with the schedule (paragraphs 0011, 0074, and 0086).  

As to claim 3:
Devarakonda teaches the mathematical optimization is further arranged to minimize  a quantity of resources in the physical computing infrastructure consumed to execute the virtual machines to completion over the aggregate time period (paragraphs 0011, 0074, also, see Fig.7 and the associated discussion in paragraphs 0108-0119).  

As to claim 4:
Devarakonda teaches (paragraphs 0057-0059) a computer system (computer system 112) including a processor (one or more processors or processor unit 116) and memory (system memory 128)  storing computer program code (instructions, such as program modules being executed by a computer system) for performing the steps of the method of claim 1.  

As to claim 5:
Devarakonda teaches (paragraphs 0058-0059) a  non-transitory computer-readable storage (system memory 128) medium storing a computer program element comprising computer program code (instructions, such as program modules) to, when loaded into a computer system and executed thereon (instructions, such as program modules being executed by a computer system), cause the computer to perform the steps of a method as claimed in claim 1.   
Response to Arguments

3. 	Applicants' arguments filed 04/19/2022 have been considered but they are not persuasive. 

Applicant argues that Devarakonda does not teach “wherein the determination is based on a mathematical optimization of a risk function for each of the plurality of virtual machines corresponding to a relative risk that at least one virtual machine will fail to fully execute its task to completion”.

It is noted that the term “a mathematical optimization” is a relative term.  The term “a mathematical optimization” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

The scope of the claimed “a mathematical optimization” clearly transcends the more narrow scope that Applicant attempts to impute through argument. Claimed subject matter, not the specification is the measure of the invention. Limitations in the specification cannot be read into the claims for the purpose of avoiding the prior art, In re Self, 213 USPQ 1 (CCPA 1982), In re Priest, 199 USPQ 11 (1978). The recited “a mathematical optimization” is clearly subject to a broad interpretation as detailed in the rejections maintained above. The Examiner has a duty and responsibility to the public and to Applicant to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).

During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” In re Hyatt 21 1 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  



Conclusion

4.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time           policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information


	Any inquiry or a general nature or relating to the status of this application should 
             be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199